Citation Nr: 0613895	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-34 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Manila, The Republic of 
the Philippines, Regional Office (RO), which denied a total 
rating based on individual unemployability, due to service-
connected disabilities (TDIU).  

The veteran's claim was advanced on the docket under the 
provisions of 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran is service connected for residuals of a 
gunshot wound to the right shoulder, rated 30 percent 
disabling, and peripheral neuropathy of the right upper 
extremity, rated 10 percent disabling.  His combined 
evaluation is 40 percent.  This evaluation does not meet the 
schedular requirements for assignment of a total disability 
rating based on individual unemployability.

3.  The veteran is unemployable primarily due to nonservice 
connected disabilities; the veteran's service-connected 
disabilities have not been shown to be of such severity as to 
preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total rating based on 
individual unemployability have not been met.  38 U.S.C.A. §  
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  VA notified the veteran of the evidence 
necessary to establish TDIU in the August 2002 rating 
decision, the August 2003 statement of the case (SOC), a 
supplemental statement of the case (SSOC) issued in June 
2004, as well as VCAA compliance letters sent to the veteran 
in December 2003 and November 2004.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the December 2003 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was substantially accomplished in the December 2003 letter to 
the veteran when he was asked to send any additional medical 
records which he had not previously submitted indicating an 
increase in the severity of his disability.  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of a supplemental statement of the case in November 
2004, and prior to transfer and certification of the 
appellant's case to the Board, and as described above the 
content of the notice complied or substantially complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not constitute prejudicial error, as the 
notification requirements of the VCAA have been satisfied and 
the veteran has been provided a meaningful opportunity to 
participate in development of his claim.  Further, because 
this decision results in a denial of the claim for benefits, 
any failure to provide notice as to the effective date of 
any award of benefits is harmless error.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  The RO has made 
reasonable attempts to obtain all current records of the 
veteran's treatment identified by the veteran.  He was also 
provided the opportunity to present argument and evidence in 
hearings before a hearing officer at the RO, and before a 
Veterans Law Judge, which he declined.  VA has provided 
examinations of the veteran to assess his current disability 
level, in November 2001, December 2003 and November 2004.  
The Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
veteran's claim for individual unemployability.  Therefore, 
no further assistance to the appellant with the development 
of evidence is required.  

Entitlement to TDIU

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service-
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The veteran is currently rated 30 percent disabled for his 
residuals of a gunshot wound to the right shoulder and 10 
percent for peripheral neuropathy of the right upper 
extremity.  His combined disability evaluation is 40 percent.  
Therefore, he does not meet the minimum schedular criteria 
for a TDIU.

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed. 38 C.F.R. § 
4.16(b).  The rating board considered but did not refer this 
case for extra-schedular consideration.

The Board concludes the appellant is not unemployable solely 
due to his service-connected disabilities.  In his October 
2000 claim for unemployability, the veteran stated that he 
had worked from 1948 to 1988 as a farmer and had attained a 
second grade education.  He added that it was impossible for 
an individual such as himself who suffered from many 
disabilities that were chronic in nature to handle any kind 
of job.  With his application, he submitted a medical 
statement from his treating physician showing that he 
currently suffered from dizziness, headache and body weakness 
due to anemia, shortness of breath and difficulty breathing, 
and some pain in the joints.  The diagnoses included cardiac 
enlargement secondary to chronic pulmonary disorder, "Kach's 
minimal active," severe anemia, partial blindness of both 
eyes and tracheal shifting to the right due to gunshot wound 
hitting the right lung.  He added that the veteran was 
physically incapacitated to work for a living due to his 
numerous chronic illnesses.

In a November 2001 VA examination, the veteran's service 
connected disability was evaluated.  He complained of 
shoulder and back pains, with flare-up 2-3 times a month, 
aggravated by cold weather and relieved with medication.  
Examination noted loss of range of motion.  The examiner 
specifically commented that the veteran's service connected 
disability contributed to his being unemployable to about 20-
30 percent, and noted that the veteran's multiple ailments 
like his lung condition, arthritis of his lower extremities 
and advancing age had a major effect on his being 
unemployable.

The veteran raised numerous claims for disabilities alleged 
to be a result of his being a prisoner of war (POW), and 
which he also claimed caused him to be unemployable.  The RO 
denied these claims in an August 2002 rating decision, noting 
that the service department had not certified any POW status 
for the veteran's service.  

On VA examination in December 2003, peripheral neuropathy was 
noted in the right upper extremity which the examiner related 
to his service connected residuals of gunshot wound.  The 
examiner described the symptoms as mostly sensory which the 
veteran described as "crawling ants" with associated 
weakness and loss of grip strength.  A 10 percent evaluation 
was assigned by the RO in a January 2004 rating decision for 
mild symptoms.

A May 2004 private medical evaluation from Dr. Quismorio 
noted the veteran's service connected right shoulder injury 
had resulted in loss of range of motion of the shoulder 
girdle, atrophy of the biceps, loss of motor power and 
sensory function of the right upper extremity, and chest 
pains.  In an addendum, he also noted bilateral cataracts, 
hearing loss, a dental condition with many missing teeth and 
arterio-sclerotic heart disease with ischemia and associated 
chest pains and shortness of breath.

On VA examination in November 2004, the veteran complained 
that he could not move his right shoulder when in pain.  The 
RO increased his evaluation in a February 2005 rating 
decision to account for the increased pain.  

The Board does not dispute that the veteran may be 
unemployable due to his medical condition.  However, in 
determining entitlement to TDIU, only his service connected 
disabilities may be considered.  The evidence shows that his 
occupational impairment is primarily due to non-service 
connected disabilities.  

The evidence does not show any unusual or exceptional 
circumstances beyond what is contemplated by the assigned 
schedular disability evaluations.  The preponderance of the 
evidence is against the appellant's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disability or that 
he is incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disability, even when his disability is assessed in the 
context of subjective factors such as his occupational 
background and level of education.  The Board concludes, 
therefore, that a total disability rating for compensation 
purposes based on individual unemployability is not 
warranted.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable. See 38 U.S.C.A. 
5107(b); Gilbert, supra.


ORDER

Entitlement to TDIU is denied.



____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


